Citation Nr: 0918957	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease, rated as noncompensably disabling from April 25, 
2001, and as 30 percent disabling from November 21, 2002.  

2.  Entitlement to a higher rating for abdominal aortic 
aneurysm, to include restoration of a 100 percent rating from 
July 1, 2004.

3.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the right lower extremity.

4.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this case most recently was before the Board in May 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In June 2007, during the pendency of this appeal, the 
originating agency increased the ratings for the peripheral 
vascular disease of the Veteran's right and left lower 
extremities from noncompensably disabling to 20 percent 
disabling, effective from September 11, 2002, the effective 
date of service connection.  In November 2008, a separate 
rating was granted for the Veteran's abdominal aortic 
aneurysm.  These actions did not satisfy the Veteran's 
appeal.


FINDINGS OF FACT

1.  Prior to November 21, 2002, the Veteran's coronary artery 
disease did not require continuous medication and was not 
productive of congestive heart failure; cardiac hypertrophy 
or dilation; left ventricular dysfunction; or dyspnea, 
fatigue, angina, dizziness, or syncope at a workload of 10 
METs (metabolic equivalents) or less.

2.  Since November 21, 2002, the Veteran's coronary artery 
disease has been productive of a mildly dilated left atrium 
but not of congestive heart failure; left ventricular 
dysfunction; or dyspnea, fatigue, angina, dizziness, or 
syncope at a workload of 5 METs or less.

3.  The Veteran's abdominal aortic aneurysm was not shown to 
be symptomatic or 5 centimeters (cms.) or more in diameter 
prior to October 9, 2003 

4.  The Veteran's abdominal aortic aneurysm was greater than 
5 cms. in diameter on October 9, 2003, and required hospital 
admission for surgical repair in December 2003; there is no 
VA examination report of record showing that since December 
2003 the aneurysm is less than 5 cms. in diameter, is 
asymptomatic, or does not preclude exertion.

5.  The peripheral vascular disease of the Veteran's right 
lower extremity is not productive of claudication on walking 
100 yards or less on a level grade at 2 miles per hour; 
trophic changes; or an ankle/brachial index of 0.7 or less.

6.  The peripheral vascular disease of the Veteran's left 
lower extremity is not productive of claudication on walking 
100 yards or less on a level grade at 2 miles per hour; 
trophic changes; or an ankle/brachial index of 0.7 or less.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for coronary artery 
disease prior to November 21, 2002, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7005 (2008).

2.  The criteria for a rating higher than 30 percent for 
coronary artery disease on and after November 21, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7005 (2008).

3.  The criteria for a compensable rating for an abdominal 
aortic aneurysm were not met prior to October 9, 2003; 
restoration of a 100 percent rating for the disability is 
warranted from July 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7110 (2008).

4.  The criteria for an initial rating higher than 20 percent 
for peripheral vascular disease of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7114 (2008).

5.  The criteria for an initial rating higher than 20 percent 
for peripheral vascular disease of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7114 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claims, by 
letter mailed in November 2006.  Although this letter was not 
sent prior to the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of all required notice and the receipt of all pertinent 
evidence, the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of any of the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.  

The record also reflects that service treatment records and 
all post-service medical evidence identified by the Veteran 
have been obtained.  In addition, the Veteran has been 
afforded appropriate VA examinations with respect to his 
peripheral vascular disease and coronary artery disease.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate any of 
the claims.  The Board also is unaware of any such 
outstanding evidence.  

As discussed below, the Veteran has not been provided the 
required VA examination following the surgical procedure to 
correct his abdominal aortic aneurysm.  Due to this failure, 
the Board is granting restoration of the previously assigned 
rating of 100 percent for the disability. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's coronary artery disease, abdominal aortic aneurysm, 
and peripheral vascular disease of the lower extremities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities.  

Coronary Artery Disease

The Veteran's coronary artery disease is evaluated as 
noncompensably disabling prior to November 21, 2002, and as 
30 percent disabling on and after that date.

Coronary artery disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Under this code, a 10 percent rating 
is warranted when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent rating is warranted when a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echo-cardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year; or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction.  The maximum schedular rating of 100 
percent is warranted for chronic congestive heart failure; or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

Prior to November 21, 2002

The evidence of record establishes that a compensable rating 
for coronary artery disease is not warranted prior to 
November 21, 2002.

Prior to November 21, 2002, the Veteran's coronary artery 
disease did not require continuous medication.  VA treatment 
records dated from December 2000 to May 2002, private 
treatment records dated in April 2001, and an August 2002 
letter from the Veteran's private physician reflect that he 
had been prescribed medication for hypertension, anxiety, 
high cholesterol, and a thyroid condition but not for 
coronary artery disease.  There also is no evidence that a 
workload of less than 10 METs resulted in dyspnea, fatigue, 
angina, dizziness, or syncope prior to November 21, 2002.  
The Veteran denied having chest pain and congestive symptoms 
or syncope according to an April 2001 private treatment 
record, and a November 2002 VA examination report indicates 
that he was able to perform a workload of 10.4 METs.

The evidence also does not show that prior to November 21, 
2002, the Veteran's coronary artery disease resulted in 
cardiac hypertrophy or dilatation or left ventricular 
dysfunction.  A letter received in August 2002 from the 
Veteran's private physician notes that testing had revealed 
normal global left ventricular systolic function with an 
ejection fraction of 65 percent.

In addition, the evidence does not show that the disease 
resulted in acute or chronic congestive heart failure.  
Although a January 2002 letter from the Veteran's VA 
physician and a January 2002 VA treatment record indicate 
that he was being treated for congestive heart failure by his 
private physician, the record shows he has not been diagnosed 
with this condition.  Private treatment records dated in 
April 2001 reflect that a diagnostic impression of rule-out 
subclinical congestive heart failure was rendered on the 
Veteran's initial visit to his private physician.  After 
further testing, however, he was diagnosed with coronary 
artery disease, not congestive heart failure.  The private 
physician confirmed that diagnosis in the August 2002 letter.

In sum, the evidence of record shows that none of the 
criteria required for a compensable rating for coronary 
artery disease were met prior to November 21, 2002.  
Accordingly, a compensable rating is not warranted prior to 
that date.

Beginning November 21, 2002

A VA examination report dated November 21, 2002, notes that 
an echocardiogram performed that day had revealed mild left 
atrium dilation.  A 30 percent rating, therefore, is 
warranted for coronary artery disease beginning November 21, 
2002.

However, a higher rating of 50 percent is not warranted from 
November 21, 2002, to the present.  There is no evidence of 
congestive heart failure.  Although a February 2007 VA 
examiner noted that the record contained evidence concerning 
congestive heart failure, she diagnosed only coronary artery 
disease.  Moreover, VA treatment records dated from March 
2003 to May 2008 do not reflect a diagnosis of acute or 
chronic congestive heart failure.

There also is no evidence of left ventricular dysfunction or 
of an ejection fraction less than 50 percent.  The November 
2002 VA examination report reflects that an echocardiogram 
had revealed normal left ventricular systolic function and an 
ejection fraction of 60 percent.  A February 2007 VA 
examination report notes that a recent echocardiogram showed 
an ejection fraction of 62 percent, and an October 2008 
echocardiogram revealed no left ventricular dilation but mild 
left ventricular hypertrophy and an ejection fraction between 
55 percent and 60 percent.

In addition, the evidence does not show that a workload of 5 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope.  On VA examination in February 2007, the Veteran 
estimated that he was able to perform between 3 METs and 5 
METs and stated that he could do light yard work and 
carpentry but could not walk uphill, climb stairs, or jog 
slowly.  Actual METs testing was not performed, however, 
because the examiner was unsure whether the Veteran's 
peripheral vascular disease would prevent him from completing 
the test.  She opined that the ejection fraction of 62 
percent more closely reflects the severity of the Veteran's 
coronary artery disease than does his subjective estimation 
of METs.  She explained that the Veteran's ability to perform 
certain physical activities was limited by his peripheral 
vascular disease.

The Board acknowledges the Veteran's August 2003 statement 
that he experiences heart palpitations and severe fatigue 
when exercising, as well as his estimate that he can achieve 
between 3 METs and 5 METs.  The Veteran is competent to 
report observable symptomatology such as heart palpitations 
and fatigue.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  He is not qualified, however, to establish the level 
of activity in METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  As discussed above, a note to 
Diagnostic Code 7005 specifically provides that, when METs 
testing cannot be performed for medical reasons, "an 
estimation by a medical examiner...may be used."  Here, METs 
testing was not performed because of the Veteran's peripheral 
vascular disease, but the METs estimation was provided by the 
Veteran, rather the medical examiner.  Moreover, the VA 
examiner specifically concluded that the Veteran's METs 
estimation less accurately describes the severity of his 
coronary artery disease than does the ejection fraction of 62 
percent and also explained the rationale for this medical 
opinion.  The only contrary opinion of record is the 
Veteran's estimation of his METs.  While he may believe the 
limitations on his physical activity arise from his coronary 
artery disease, rather than his peripheral vascular disease, 
as a layperson without medical training, he is not qualified 
to relate such limitations to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The Board has considered whether there is any other schedular 
basis for granting increased ratings for coronary artery 
disease during the periods under appeal but has concluded 
that there is none.  In this regard, the Board notes that a 
March 2003 private emergency room record shows that the 
Veteran was treated for acute ventricular bigeminy.  
Additional VA treatment records reflect that he was treated 
for trigeminy and briefly admitted for evaluation in 
September 2003 and again evaluated for arrhythmia in December 
2003.  The record does not show, however, that he had 
sustained ventricular arrhythmia.  Indeed, the March 2003 
record reflects that his ventricular bigeminy was acute and 
resolved, and a December 2003 VA cardiology note describes 
his arrhythmia as non-sustained ventricular tachycardia.  A 
higher rating, therefore, is not warranted under 38 C.F.R. 
§ 4.104, Diagnostic Code 7011 (2008).  A higher rating also 
is not warranted under the other diagnostic codes applicable 
to heart disease because they contemplate rating criteria 
identical to those contemplated by Diagnostic Code 7005.

The Board also has considered whether there is any other 
schedular basis for granting the claim for any portion of the 
rating periods at issue but has found none.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West; 12 
Vet. App. 119 (1999).

Abdominal Aortic Aneurysm

The Veteran's abdominal aortic aneurysm formerly was 
evaluated as part of his coronary artery disease.  In 
November 2008, a separate rating of 100 percent was granted 
for the aneurysm effective from October 9, 2003, and a 
noncompensable evaluation was assigned effective from July 1, 
2004.

Aortic aneurysms are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7110.  This code provides that a 60 percent 
rating is warranted for an aneurysm that precludes exertion.  
The maximum schedular rating of 100 percent is warranted for 
an aneurysm that is 5 centimeters (cms.) or larger in 
diameter or is symptomatic; or for an indefinite period from 
the date of hospital admission for surgical correction, 
including any type of graft insertion.  Note (3) to this code 
provides that a 100 percent rating shall be assigned as of 
the date of admission for surgical correction and that the 
appropriate disability rating shall be determined by 
mandatory VA examination six months following discharge from 
the hospital.  Any change in evaluation based upon that or 
any subsequent examination is subject to the provisions of 
38 C.F.R. § 3.105(e) (2008).

Here, private treatment records show that prior to October 9, 
2003, the Veteran's abdominal aortic aneurysm was 
asymptomatic and smaller than 5 cms. in diameter.  A 
computerized tomography (CT) scan performed on October 9, 
2003, however, revealed that it had increased in size and 
measured 4.8 cms by 5.1 cms.   Additional VA treatment 
records reflect that the Veteran underwent surgery to repair 
the aneurysm in December 2003 and was discharged from the 
hospital later that month.  

As noted, Diagnostic Code 7110 provides that, six months 
following discharge from the hospital for surgical correction 
of an aneurysm, the appropriate disability rating shall be 
determined by mandatory VA examination.  Because a separate 
rating was not assigned for the Veteran's aneurysm until 
November 2008, however, he was not afforded a timely 
examination.  Although a VA examination subsequently was 
conducted in February 2007, the examiner stated only that the 
aneurysm had been repaired and did not address the diameter 
of the aneurysm, whether it was symptomatic, or whether it 
precluded exertion.  

The Board notes that the November 2008 rating decision relied 
on a July 2008 CT scan, which revealed that the aneurysm 
measures 1.3 cm in diameter, in reducing the evaluation of 
the aneurysm from 100 percent disabling to noncompensably 
disabling, effective from July 1, 2004.  Under Diagnostic 
Code 7110, however, reduction from a 100 percent rating must 
be determined by mandatory VA examination conducted six 
months following discharge after surgical correction.  Since 
no such examination was conducted, and since the February 
2007 VA examination does not adequately addresses the 
pertinent rating criteria, the reduction from 100 percent was 
not permissible.  Accordingly, a 100 percent rating is 
warranted for the entire period under appeal.

The Board also notes that originating agency did not comply 
with the provisions of 38 C.F.R. § 3.105(e) but that it could 
not have done so since its reduction of the evaluation was 
retroactive.  Moreover, any failure to comply with such 
provisions resulted in no prejudice to the Veteran in light 
of the decision rendered herein.

Peripheral Vascular Disease 

The peripheral vascular disease of the Veteran's right and 
left lower extremities currently is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7114.  
Under this code, a 20 percent rating is warranted for 
claudication on walking more than 100 yards and diminished 
peripheral pulses or an ankle/brachial index of 0.9 or less.  
A 40 percent rating is warranted for claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per hour 
and trophic changes (e.g., thin skin, absence of hair, 
dystrophic nails) or an ankle/brachial index of 0.7 or less.  
A 60 percent rating is warranted when there is claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour and either persistent coldness of the extremity or an 
ankle/brachial index of 0.5 or less.  The maximum schedular 
rating of 100 percent is warranted for ischemic limb pain at 
rest and either deep ischemic ulcers and an ankle/brachial 
index of 0.4 or less.

The evidence of record establishes that an initial rating 
higher than 20 percent is not warranted for the peripheral 
vascular disease of either of the Veteran's lower 
extremities.

It is unclear whether the Veteran experiences claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour.  In an August 2003 statement he explained that he 
has severe leg pain even with short walks, and in a November 
2006 statement he explained that he experiences intermittent 
claudication pain in the legs immediately upon walking, with 
increasing pain as he continues to walk.  However, an October 
2003 treatment record specifically notes that there was no 
history of claudication, and a December 2003 treatment record 
notes that he reported feeling pain when walking uphill but 
denied having pain at rest or from movement when walking long 
distances on flat surfaces.  On VA examination in February 
2007, he reported that his claudication occurs with exercise 
and that he can walk one mile only slowly and with 
considerable pain after more than one mile.  

However, even assuming that the Veteran does experience 
claudication on walking 100 yards or less on a level grade at 
2 miles per hour, the evidence shows that there are no 
trophic changes and the lowest ankle/brachial index of record 
for either extremity is higher than 0.7.  On VA examination 
in November 2002, physical examination revealed that there 
was no nail loss, fungal infection, or nail deformity.  The 
ankle/brachial indices were 1.03 on the right and 0.99 on the 
left in February 2003 and 0.84 on the left and 0.83 on the 
right on VA examination February 2007.  In the absence of 
either trophic changes or an ankle/brachial index of 0.7 or 
less, a rating higher than 20 percent is not warranted for 
either extremity under Diagnostic Code 7114.

The Board has considered whether there is any other schedular 
basis for granting initial ratings higher than 20 percent for 
the peripheral vascular disease of the Veteran's right and 
left lower extremities but has concluded that there is none.

Consideration also has been given to assigning staged 
ratings; however, at no time during the period in question 
has the peripheral vascular disease of either lower extremity 
warranted a rating higher than 20 percent.  See, again, 
Fenderson, 12 Vet. App. 119.

Other Considerations

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  With respect to 
the Veteran's abdominal aortic aneurysm, he has been granted 
a 100 percent rating during the entire period appeal.  With 
respect to his coronary artery disease and peripheral 
vascular disease of the lower extremities, the record shows 
that he has not required frequent hospitalizations for these 
service-connected disabilities.  Moreover, the evidence shows 
that the manifestations of these disabilities are not in 
excess of those contemplated by the schedular criteria.  The 
Veteran has been retired for many years, and there is no 
evidence that he retired because of coronary artery disease 
or peripheral vascular disease.  On VA examination in 
February 2007, he denied that his coronary artery disease 
affects his activities of daily living or recreational 
activities.  Although that report notes that his peripheral 
vascular disease limits his physical activities, the record 
shows that he is able to perform limited physical exercise.  
In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's coronary artery 
disease or peripheral vascular disease would be in excess of 
that contemplated by the assigned evaluations.  Therefore, 
the Board has determined that referral of the claims for 
extra-schedular consideration is not warranted


ORDER

Entitlement to an increased rating for coronary artery 
disease, rated as noncompensably disabling from April 25, 
2001, and as 30 percent disabling from November 21, 2002, is 
denied.

The Board having determined that a compensable rating is not 
warranted for the Veteran's abdominal aortic aneurysm during 
the period prior to October 9, 2003, and that restoration of 
a 100 percent rating for the disability is warranted from 
July 1, 2004, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial rating higher than 20 percent for 
peripheral vascular disease of the right lower extremity is 
denied.

Entitlement to an initial rating higher than 20 percent for 
peripheral vascular disease of the left lower extremity is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


